Citation Nr: 1038240	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-connected 
gastroesophageal reflux disease (GERD) with dehydration, 
esophagitis, duodenitis and gastritis, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for the service-connected 
asthma, currently rated as 30 percent disabling.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected GERD.

4.  Entitlement to service connection for obstructive sleep 
apnea.

5.  Entitlement to service-connected for multiple digestive 
disorders and residual symptoms, claimed as secondary to the 
service-connected GERD, including abdominal pain, fatigue, weight 
loss, Roux-en-Y, gastrojejunostomy with subtotal gastrectomy, 
delayed gastric emptying, diarrhea, hiatal hernia, irritable 
bowel syndrome (IBS), abdominal scar tissue/adhesions, 
duodenitis, ileus, rib pain, gastric volvulus, ulcerative lesion 
with edema, Nissan fundoplication, stomach obstruction, spastic 
colon, nausea/vomiting, chronic pain syndrome, peptic ulcer 
disease, chest pain, gastritis, Barrett's esophagitis, 
erythematous gastropathy, vagotomy, pyloroplasty, acute 
gastroenteritis, esophageal stenosis, abdominal distention, 
colitis, small bowel obstruction, adhesive disease, left side air 
space disease, dumping syndrome, colon obstruction, 
diverticulosis, appendectomy, scar tissue, gallbladder stones 
with chronic cholelithiasis and cholecystectomy, chronic 
obstructive pulmonary disease (COPD), anemia (iron deficiency), 
and B-12 deficiency - collectively hereinafter referred to as 
"multiple gastrointestinal and pulmonary disabilities."

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by: Tennessee Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to November 
1994.  His DD Form 214 reflects an entry level discharge with 
uncharacterized service at separation.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005, February 2008 and August 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the November 2005 rating 
decision, the RO denied an increased rating for the service-
connected GERD with dehydration, esophagitis, duodenitis and 
gastritis, rated as 30 percent disabling, and denied service 
connection for abdominal pain, fatigue, weight loss, 
hypertension, Roux-en-Y, gastrojejunostomy with subtotal 
gastrectomy, and delayed gastric emptying.  The November 2005 
rating decision also denied the Veteran's claim for a TDIU.  

In the February 2008 rating decision, the RO confirmed and 
continued a previously assigned 10 percent rating for the 
service-connected asthma; however, in the August 2008 rating 
decision, the RO determined that the February 2008 rating 
decision was clearly and unmistakably erroneous for failing to 
assign a 30 percent evaluation for asthma; thus, the disability 
rating for the service-connected asthma was increased to 30 
percent, effective from June 27, 2006.  The August 2008 rating 
decision also denied the Veteran's claims of service connection 
for multiple gastrointestinal and pulmonary disabilities, claimed 
as secondary to the service-connected GERD.  

In essence, the Veteran's claim involves numerous 
gastrointestinal disabilities as well as other disabilities such 
as hypertension and sleep apnea, that he believes stem from his 
GERD which has been shown to have had its onset during service.  
In the interest of clarity and for organizational purposes, the 
multiple gastrointestinal issues and claimed pulmonary, and other 
disorders and symptoms listed on the front page of this 
decision/remand will be hereinafter referred to as "multiple 
gastrointestinal and pulmonary disabilities."  Significantly, 
the regulations provide specific direction with respect to 
coexisting abdominal conditions.  At 38 C.F.R. § 4.113, the 
regulations provide the following:  There are diseases of the 
digestive system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title, "Diseases of the 
Digestive System" do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
Consequently, separate disability ratings would not be assignable 
for all of the Veteran's numerous claimed gastrointestinal 
disorders, even if found to be related to the service-connected 
GERD, because that would violate the rule against pyramiding.  As 
a result, there is no prejudice to the Veteran by consolidating 
his numerous gastrointestinal claims into a single issue, as 
characterized herein.  

In August 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of his testimony is associated with the claims file.  

The issues of entitlement to an increased rating for the service-
connected GERD with dehydration, esophagitis, duodenitis and 
gastritis, currently rated as 30 percent disabling; entitlement 
to service connection for multiple gastrointestinal and pulmonary 
disabilities; entitlement to service connection for hypertension, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected 
asthma has required daily oral inhalation therapy; however, 
pulmonary function testing has not shown an FEV-1 of less than 
55-percent predicted, or; FEV-1/FVC of less than 55 percent.  
Additionally, required visits to a physician for care of 
exacerbations at least monthly have not been shown and the use of 
intermittent (at least three per year) courses of systemic oral 
or parenteral) corticosteroids have not been demonstrated.  

2.  Obstructive sleep apnea, if any, was not first shown in 
service, is not shown to be related to any incident in service, 
and the medical evidence of record indicates that it is unrelated 
to the service-connected GERD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected bronchial asthma 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6602 (2009).

2.  The criteria for service connection for obstructive sleep 
apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With regard to the sleep apnea claim, the RO provided pre-
adjudication notice by letter dated in September 2007.  With 
regard to the increased rating claim for asthma, the RO provided 
the appellant pre-adjudication notice by letter dated in June 
2007.  

The September 2007 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a service 
connection claim and the relative duties of VA and the claimant 
to obtain evidence.  

The June 2007 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an increased 
rating claim and the relative duties of VA and the claimant to 
obtain evidence.  

The June 2007 and September 2007 letters advised the Veteran of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection.  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA obtained service treatment records, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.



II.  Service Connection

The Veteran seeks service connection for obstructive sleep apnea.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§  1110; 
1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hypertension to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As the Veteran did not 
serve for a period of at least 90 days, service connection on a 
presumptive basis may not be established.  

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  However, 
VA will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. § 
3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This 
had not been VA's practice, which suggests that the recent 
changes amount to a substantial change.  See Allen, 7 Vet. App. 
at 447-449.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
Veteran.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the obstructive sleep apnea claim, the STRs are 
negative for complaints, findings or a diagnosis of sleep apnea.  
The Veteran was scheduled for a sleep study in conjunction with a 
VA examination in February 2008; however, he did not report.  The 
VA examiner in February 2008 noted that the Veteran had been 
diagnosed with sleep apnea based on an HI of 5.3, but noted that 
normal was less than 5 and mild was from 5 to 15.  The examiner 
opined that the Veteran's sleep apnea was not caused by his GERD 
because there was no known relationship between sleep apnea and 
GERD; and, although the reverse may be true in morbidly obese 
people, the examiner specifically noted that the Veteran was not 
morbidly obese.  

In sum, apnea was not first shown during service, and according 
to the competent evidence of record, the Veteran's current apnea, 
first shown many years after service discharge, is not related to 
the service-connected GERD.  Although the Veteran is competent to 
report the onset of certain symptoms capable of lay observation, 
he does not possess the requisite medical expertise to provide a 
competent nexus opinion regarding the etiology of his sleep 
apnea, the existence of which is questionable at best.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The preponderance of the evidence is against the claim of service 
connection for sleep apnea; there is no doubt to be resolved; and 
service connection for sleep apnea is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  

III.  Increased Ratings

The Veteran seeks a disability rating in excess of 30 percent for 
asthma.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Bronchial asthma is rated under DC 6602. A 30 percent rating is 
warranted if the forced expiratory volume in one second (FEV-1) 
is 56 to 70 percent of the value predicted, if the FEV-1/FVC 
(forced volume vital capacity) ratio is 56 to 70 percent, or if 
daily inhalational or oral bronchodilator therapy is required, 
or; inhalational anti-inflammatory medication is required.  A 60 
percent rating is warranted where the FEV-1 is 40 to 55 percent 
of the value predicted, or if the FEV-1/FVC ratio is 40 to 55 
percent; or, at least monthly visits to a physician are made for 
required care of exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.

A 100 percent rating requires an FEV-1 of less than 40 percent of 
the predicted value, an FEV-1/FVC ratio of less than 40 percent, 
more than one attack per week of episodes of respiratory failure, 
or daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is required.  
38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran filed his most recent claim for increase in November 
2006.  Prior to that date, an October 2004 rating decision became 
final because the Veteran did not perfect an appeal with regard 
to that rating decision and new and material evidence was not 
received within one year.  See 38 C.F.R. § 3.156(b).  Evidence 
dated in late 2005 and in 2006 does not show that the Veteran's 
FEV-1 was 40 to 55 percent of the value predicted, or that the 
FEV-1/FVC ratio was 40 to 55 percent.  Likewise, the evidence 
during that time period did not reveal that the Veteran required 
at least monthly visits to a physician for care of exacerbations, 
or that he needed intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids to control his 
asthma.

VA examination in July 2007 noted that the Veteran used an 
inhaler every day, and that his last asthma attack was in 
December 2006.  Chest expansion was normal and there were no 
signs of respiratory abnormalities or venous congestion.  

A pulmonary function test (PFT) in August 2007 indicates an FEV-1 
of 60 percent predicted and an FEV-1/FVC ratio of 87 percent.  
The impression was spirometry and lung volumes demonstrated 
severe obstruction with air trapping; significant improvement to 
bronchodilator.

A PFT in February 2008 indicated an FEV-1 of 83 percent predicted 
and an FEV-1/FVC ratio of 84 percent.

At a VA examination in February 2008, the examiner noted that the 
Veteran used an inhaled anti-inflammatory oral bronchodilator 
daily.  The Veteran did not use oral steroids or antibiotics or 
other immunosuppressive drugs for his asthma.  The report also 
noted that the Veteran had acute asthma attacks monthly, but had 
less than one visit per year to the doctor for exacerbation of an 
asthma attack.  The Veteran reported daily wheezing with 
occasional dyspnea at rest, and on mild exertion.  The examiner 
referred to the PFT dated in February 2008 which showed moderate 
obstruction with significant improvement to bronchodilator.  
According to the report, lung volumes demonstrated moderate 
restriction; DLCO was reduced uncorrected for HgB.  

The examiner also noted the results of past PFT reports from 
August 2007, June 2004 and April 2003.  The June 2004 report 
revealed mild obstruction and the April 2003 results were normal.  
The examiner concluded that the Veteran had mild asthma.  He 
noted that the results from the July 2007 PFT were inconsistent 
with all the other PFT's of record, which showed more normal FEV1 
and FEV1/FVC consistent with prior PFT's in 2003 and 2004.  These 
results showed very mild obstruction and his current PFT showed a 
moderate obstructive disease.  

These tests show that the criteria are not met for the assignment 
of a higher, 60 percent rating because the FEV-1 is not below 55 
percent predicted, and the FEV-1/FVC is not below 55 percent.  
Moreover, the examination reports show that the Veteran does not 
seek treatment on a monthly basis, or more, for exacerbations of 
his asthma, and intermittent courses of systemic corticosteroids 
are not prescribed.  The Veteran's statements that an increased 
rating is warranted have been considered; however, the criteria 
for a higher rating have not been met.  

As such, the criteria for the next higher, 60 percent rating are 
not met.  This criteria have not been met at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
light of the foregoing, a rating in excess of the 30 percent 
currently assigned for the service-connected asthma is not for 
application in this case.  The preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not apply, 
and an increased rating is not warranted.  

IV.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
asthma under consideration has caused marked interference with 
employment, has necessitated frequent periods of hospitalization 
beyond those noted above, or otherwise renders impracticable the 
application of the regular scheduler standards.  The regular 
schedular standards contemplate the symptomatology shown in this 
case.  In essence, there is no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 
111 (2008).  


ORDER

Service connection for obstructive sleep apnea is denied.  

An increased rating for the service-connected asthma is denied.  

REMAND

The Veteran maintains that he has developed multiple 
digestive/gastrointestinal disorders and pulmonary disorders that 
all stem from his service-connected GERD.  

Historically, the record reflects that the Veteran developed GERD 
during service.  Then, in 2000, he underwent the first of 
multiple stomach surgeries.  He has presented private treatment 
records dated from 2000 through 2008 showing numerous 
gastrointestinal problems including, but not limited to, bowel 
obstructions, possible irritable bowel syndrome, adhesions, 
dumping syndrome, diverticulosis, dysphagia, ulcers, hernias, 
ileus, chronic gastritis, delayed gastric emptying, anemia, colon 
obstruction, appendectomy, and gallstones, all of which cause 
symptoms of fatigue, weight gain/loss, chronic pain, anemia, 
vomiting, nausea, and diarrhea.

At a VA examination in May 2004, the examiner determined that the 
Veteran's esophagitis, duodenitis, and gastritis were as likely 
as not secondary to the service-connected GERD.  The examiner 
also noted that the Veteran had intractable GERD, with the 
requirement of Nissen's fundoplication, which was the most common 
surgical procedure for intractable GERD.  The examiner also 
indicated that, due to a controversy on the relationship between 
hiatal hernia and acid reflux, she could not provide an opinion 
on whether the Veteran's hernia was caused by the GERD.  The 
examiner also indicated that it was unclear as to whether the 
Veteran actually had irritable bowel syndrome (IBS) or colitis, 
but if they did exist, they were not likely caused by GERD.  

At a September 2005 VA examination, the doctor noted that the 
Veteran's abdominal pain could be related to an ulcer, or could 
be related to alterations in mucosal blood flow to anastamotic 
anatomy.  The examiner also noted that the Veteran's complaint of 
abdominal pain could be related at least partially to prior 
operations, and it was also at least as likely as not that the 
pain could be attributable to IBS.  The examiner noted that the 
indication for the partial gastrectomy with antrectomy and Roux-
en-Y anastamosis was delayed gastric emptying "gastroparesis" 
and then complication of bile reflux after he underwent 
pyloroplasty, thus necessitating Roux-en-Y procedure.  The 
examiner was not aware of a relationship between GERD, 
esophagitis and subsequent development of gastroparesis, and 
therefore opined that it was not likely that gastroparesis was 
secondary to GERD or esophagitis.  

At a January 2008 VA examination, the examiner noted that the 
Veteran had an episode of GERD during service, but then went for 
approximately three to four years without any major symptoms or 
complications, before he was finally seen in 1998, and placed on 
proton pump inhibitors.  The examiner further noted that in 2000, 
the Veteran underwent his first Nissen fundoplication, and 
subsequent to that, has had multiple surgical procedures for his 
symptoms.  The examiner noted, in conclusion, that the Veteran 
had a surgical procedure in 2000, which led on toward 
postoperative complications and poor outcomes, which have been 
the cause of his multiple surgical procedures since that time.  
Thus, the examiner opined that the Veteran's GERD was less likely 
as not the cause of the symptoms and all of the surgical 
procedure that he has had done since the initial procedure in 
2000.  

Not only is this opinion inconsistent with the findings of the 
examiner in May 2004, but the opinion is inadequate because it 
does not take into account the Veteran's lay testimony of 
continuity of symptoms since service.  

First, the examiner in May 2004 noted, in particular, that the 
Veteran's esophagitis, duodenitis, and gastritis were as likely 
as not secondary to the service-connected GERD.  In so doing, the 
examiner also noted that the Veteran had intractable GERD, with 
the requirement of Nissen's fundoplication, which was the most 
common surgical procedure for intractable GERD.  Thus, the May 
2004 essentially linked the Veteran's 2000 Nissen surgery to the 
GERD.  

Moreover, the Veteran has reported in numerous lay statements 
that his symptoms of GERD began during service, and continued to 
worsen since that time.  Importantly, the Veteran pointed out 
that between 1994 and 1998, the Veteran did not have health 
insurance, and as such, was not financially able to seek 
treatment for his worsening GERD symptoms.  Yet, the Veteran 
asserts that his symptoms were continuing to worsen during this 
period, and he self-medicated during that time, until he obtained 
a full-time job in 1998 and began more aggressive treatment 
because he had health insurance.  This is consistent with the 
treatment records showing that the Veteran was placed on proton 
pump inhibitors beginning in 1998.  The examiner incorrectly 
concluded, however, that because there were no treatment records 
from 1994 to 1998, that the Veteran did not have symptoms of the 
disability during that time period.  Certainly, the Veteran is 
competent to report symptoms of gastrointestinal discomfort such 
as heartburn and regurgitation during the time period between 
1994 and 1998.  

Given the Veteran's reports of continuity of symptoms since 
service, coupled with the opinion of the May 2004 examiner with 
regard to a link between the Veteran's GERD and Nissen surgery in 
2000, the opinion of January 2008 VA examiner is inadequate and 
another VA examination is necessary.  Moreover, the current state 
of the Veteran's service-connected GERD and the residuals 
therefrom cannot be determined until the foregoing issue is 
resolved.  

The Veteran also seeks service connection for hypertension.  The 
Veteran's service treatment records (STRs) do not show a 
diagnosis of hypertension during service.  Most readings noted on 
the STRs were within normal limits, with occasional elevated 
readings noted on various reports.  For example, at the 
enlistment examination in July 1994, the Veteran's blood pressure 
was 138/88.  During a triage assessment at an emergency facility 
in September 1994, the Veteran's blood pressure was 150/88.  At 
that time, however, the Veteran had presented to the emergency 
room with blood tinged sputum and wheezes, and was diagnosed with 
bronchitis.  Another entry at the end of September 1994 notes a 
blood pressure reading of 129/64.  In October 1994, the Veteran's 
blood pressure was listed as 138/85, and the next day, it was 
listed as 132/57.  Later that month, the Veteran's blood pressure 
was noted at 136/52, but an October 28, 1994 emergency room 
record notes a blood pressure reading of 102/92.  This reading is 
associated with a chief complaint of headache and congestion with 
cough.  In November 1994, the Veteran's blood pressure reading 
was 127/51.  These readings in service are consistent with the 
Veteran's assertion that he did not develop hypertension during 
service.  Rather, the Veteran asserts that his blood pressure is 
affected by his service-connected GERD.  

Post-service treatment records dating back to 1998 do not show a 
diagnosis of hypertension, per se, although some elevated blood 
pressure levels are noted on various medical records.  For 
example, a blood pressure reading of 164/98 is noted on a private 
ER report dated in January 1998 at the time of admission into the 
hospital.  At that time, the Veteran presented to the emergency 
room with severe abdominal pain and flu-like symptoms.  

A March 1999 private treatment record notes a blood pressure 
reading of 140/90.  A May 2002 record notes a blood pressure 
reading of 121/103.  A June 2005 ER record notes a blood pressure 
reading of 165/99.  A December 2006 private report notes a blood 
pressure reading of 157/108.  The assessment was ileus, and the 
examining physician noted that the Veteran had elevated blood 
pressure secondary to pain, and that this was to be closely 
monitored.  

However, other records show normal readings, such as a June 2002 
private consultation report which notes a blood pressure reading 
of 110/70.  At VA examination in June 2004, the Veteran's blood 
pressure was 114/56, at a VA examination in July 2007, the 
Veteran's blood pressure was 124/85, and at VA examination in 
February 2008, the blood pressure was 132/84.  Finally, a private 
examination follow-up from November 2008 noted a blood pressure 
reading of 120/84.  

Notwithstanding the numerous normal blood pressure readings 
contained throughout the record, there are other treatment 
records which show that the Veteran was placed on blood-pressure 
lowering medications.  For example, a May 2002 discharge summary 
shows that the Veteran had high blood pressure, which could be as 
high as 150/100.  As such, the Veteran was started on Norvasc and 
HCTZ, which apparently kept his blood pressure under good 
control.  

In sum, the Veteran has some elevated blood pressure readings, 
albeit these readings are almost always associated with acute 
episodes of pain or some other acute condition, such as 
bronchitis for which the Veteran is seeking immediate emergency 
medical treatment.  Normal blood pressure readings are noted on 
most other occasions, including at the VA examinations, which 
were not during times of acute abdominal distress.  
Significantly, however, there are other records that show that 
the Veteran has a diagnosis of hypertension and that he was 
placed on blood-pressure lowering drugs with good control.  

As such, it is unclear whether the Veteran actually has chronic 
hypertension, and if so, whether it is related to service, or to 
a service-connected disability, including the service-connected 
GERD.  A VA examination is needed to make that determination.  

In addition, the RO has not provided complete VCAA notice with 
respect to the issue of service connection for hypertension.  On 
remand, the RO should provide notice of the information and 
evidence not of record that is necessary to substantiate the 
claim on a direct and secondary basis.  Notice concerning the 
assignment of ratings and effective dates should also be 
provided.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, the TDIU issue is inextricably intertwined with the 
above described service connection issue and the hypertension 
claim.  Thus, the Veteran's TDIU claim must be deferred pending 
the outcome of his other claim(s).  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  It also appears that development pertinent to 
the TDIU issue should be accomplished.  The determination of 
disability ratings for each service-connected disability is an 
integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice concerning how to 
substantiate the claim for service connection 
for hypertension on both a direct and 
secondary basis.  Notice concerning the 
assignment of ratings and effective dates 
should also be provided in the letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  


2.  With appropriate authorization from the 
Veteran, obtain and associate with the claims 
file all private treatment records identified 
by the Veteran pertinent to his claim of 
service connection for service connection for 
hypertension and for gastrointestinal and/or 
pulmonary disorders claimed as secondary to 
the service-connected GERD, as well as for 
the increased rating for GERD, since May 
2008.  

3.  Additionally, obtain and associate with 
the claims file all VA records since May 2008 
pertinent to the claims on appeal.

4.  Following completion of the above, 
schedule the Veteran for a VA examination to 
determine the following:  

a.  What gastrointestinal and/or pulmonary 
disabilities other than the service-connected 
GERD and asthma does the Veteran currently 
suffer from?  

b.  Of the Veteran's current gastrointestinal 
and pulmonary disabilities, which, if any, 
are due to, OR permanently aggravated beyond 
the natural progression by, the service-
connected GERD and/or the service-connected 
asthma?  In this regard, the examiner should 
opine as to whether the current disabilities 
and reported symptoms are, as likely as not 
(a probability of 50 percent or greater), 
complications that stemmed from the GERD 
and/or asthma which began during service, or 
whether they are unrelated to the GERD and/or 
asthma.  These claimed disabilities include, 
but are not limited to, bowel obstructions, 
possible irritable bowel syndrome, adhesions, 
dumping syndrome, diverticulosis, dysphagia, 
ulcers, hernias, ileus, chronic gastritis, 
gastroenteritis, delayed gastric emptying, 
anemia, colon obstruction, appendectomy, and 
gallstones, all of which cause symptoms of 
fatigue, weight gain/loss, anemia, chronic 
pain, vomiting, nausea, and diarrhea.

c.  What is the current nature and severity 
of the Veteran's service-connected GERD and 
the residuals therefrom.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  In addition, 
the examiner should indicate whether the 
Veteran has anemia (and if so the severity 
thereof), melena, hematemesis, or severe 
impairment of health due to GERD and its 
associated conditions.  In addition, does he 
have an esophageal spasm that is not amenable 
to dilatation, an esophageal diverticulum, or 
an esophageal stricture that is related to 
the GERD and if so what is the severity 
thereof.  

All such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for any 
opinion offered.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner(s) 
prior to completion of the examination(s).  
Moreover, a notation to the effect that this 
record review has taken place must be 
included in the examination report(s).

The examiner should also opine as to whether 
the Veteran's service-connected GERD and the 
complications and residuals therefrom, along 
with the service-connected asthma, and any 
other service-connected disabilities render 
the Veteran unable to obtain or maintain 
substantially gainful employment, given his 
educational background and work history.  

5.  Schedule the Veteran for a VA cardiology 
examination to determine the current nature 
and likely etiology of any chronic 
hypertension disability.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's claims 
folder.  Moreover, a complete rationale must 
be provided for any opinion offered.  The 
claims folder and a separate copy of this 
REMAND must be made available to and reviewed 
by the examiner(s) prior to completion of the 
examination(s).  Moreover, a notation to the 
effect that this record review has taken 
place must be included in the examination 
report(s).  The examiner should first opine 
as to whether the Veteran has a current 
diagnosis of hypertension, and if so, whether 
it is at least as likely as not (a 
probability of 50 percent or greater) related 
to service, or due to a service-connected 
disability.  The examiner should also opine 
as to whether the hypertension is at least as 
likely as not permanently aggravated beyond 
its natural progression by any of the 
Veteran's service-connected disabilities, and 
if so, should opine as to the level of 
aggravation, if possible.  

6.  Thereafter, the RO should review the 
Veteran's claim regarding service connection 
for multiple gastrointestinal and pulmonary 
disabilities, hypertension, and entitlement 
to a TDIU.  Should any benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


